ON MOTION FOR REHEARING
PER CURIAM.
In his motion for postconviction relief Wilson maintains that his five concurrent *95175-year sentences imposed for sexual battery by threat of retaliation, a felony of the first degree under section 794.011(4)(c), Florida Statutes (1985), are excessive. We remand this case to the trial court with directions either to correct the sentences or to attach sufficient portions of the record to demonstrate that Wilson is not entitled to relief. The order denying Wilson’s motion for postconviction relief otherwise is affirmed.
SCHOONOVER, A.C.J., and LEHAN and FRANK, JJ., concur.